DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 10/29/2021.
Status of the claims:
Claims 1 – 20 are pending in the application.
Claims 1 and 17 are amended.
Claims 8 – 16 are withdrawn
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5, 6 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker (US 20100004674 A1) (cited in previous action), and further in view of Boyle (US 6540722 B1).
Regarding claim 1, Stalker discloses a thrombectomy and stenting system for removing a clot from a blood vessel and stenting the blood vessel device for blocking emboli in a vessel) (abstract), the system comprising: 
a sheath member (restraining sheath 30) comprising a sheath lumen (lumen of restraining sheath 30) (paragraph [0017] and Fig. 1); 
a deployment catheter (inner tubular member 26) (paragraph [0017]) oriented within the sheath lumen (lumen of restraining sheath 30) (Fig. 1), the 
a stenting device (stent 24) circumscribing the deployment catheter outer surface (outer surface of inner tubular member 26) (paragraph [0017] and Fig. 1); 
a microcatheter (sheath 50) (paragraph [0019]) oriented in the deployment catheter lumen (lumen of inner tubular member 26) (Fig. 1), wherein the microcatheter (sheath 50) comprises a microcatheter lumen (lumen of sheath 50) (Fig. 1); and 
a thrombectomy device (filtering member 36), 
wherein at least a portion of the thrombectomy device (filtering member 36) is oriented in the microcatheter lumen (lumen of sheath 50) (Examiner’s note: as seen in Fig. 1 the whole of the thrombectomy device, filtering member 36, is oriented within the lumen of the microcatheter, sheath 50).
However, Stalker is silent wherein the thrombectomy device comprises a plurality of struts configured to expand to embed in a clot.
As to the above, Boyle teaches, in the same field of endeavor, a vascular occlusion device (an embolic protection device) comprising a thombectomy device (filter element 652 and struts 646) (Fig. 45), wherein the thrombectomy device (filter element 652 and struts 646) comprises a plurality of struts (struts 646) configured to expand to embed in the clot (Examiner’s note: the struts 646 are configured such that when expanded within a clot, the struts will exert enough force to embed in the clot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the thombectomy device (filtering member 36) of Stalker with the thrombectomy device (filter element 652 and struts 646) for the purpose of obtaining smooth deployment through the patients vasculature and preventing “snow plowing” of embolic material (column 24, lines 5 – 63, more specifically lines, 40 – 63 of Boyle).
Regarding claim 2, the combination of Stalker and Boyle teaches the device above, and Stalker further discloses wherein the deployment catheter further comprises: 
a deployment catheter outer diameter (see annotated Fig. 1); and 
a depressed region (see annotated Fig. 1) on the deployment catheter outer surface (outer surface of inner tubular member 26) and proximate to a distal end of the deployment catheter (inner tubular member 26) comprising a depressed region outer diameter (see annotated Fig. 1) configured to be less than the deployment catheter outer diameter (see annotated Fig. 1).
Regarding claim 3, the combination of Stalker and Boyle teaches the device above, and Stalker further discloses wherein the stenting device (stent 24) is a stent (stent 24) circumscribing the depressed region (see annotated Fig. 1) of the deployment catheter (inner tubular member 26) (Examiner’s note: stent 24 sits in the depressed region).
Annotated Figure 1 of Stalker

    PNG
    media_image1.png
    363
    614
    media_image1.png
    Greyscale


Regarding claim 5, the combination of Stalker and Boyle teaches the device above, and Stalker further discloses wherein the sheath lumen (lumen of restraining sheath 30), the deployment catheter lumen (lumen of inner tubular member 26) and the microcatheter lumen (lumen of sheath 50) are substantially concentric (Examiner’s note: the three shafts and lumens share the same axis, and are thus concentric – see Fig. 1).
Regarding claim 6,
Regarding claim 17, Stalker discloses a thrombectomy and stenting system for removing a clot from a blood vessel and stenting the blood vessel (device for removing an emboli) (abstract), the system comprising: 
a sheath member (restraining sheath 30) comprising a sheath lumen (lumen of restraining sheath 30) (paragraph [0017] and Fig. 1); 
a deployment catheter (inner tubular member 26) (paragraph [0017]) oriented within the sheath lumen (lumen of restraining sheath 30) (Fig. 1), the deployment catheter (inner tubular member 26) comprising a deployment catheter lumen (lumen of tubular member 26) and a deployment catheter outer surface (outer surface of inner tubular member 26) (Fig. 1); 
a stenting device (stent 24) coupled to the deployment catheter outer surface (outer surface of inner tubular member 26) (paragraph [0017] and Fig. 1); 
a microcatheter (sheath 50) (paragraph [0019]) oriented in the deployment catheter lumen (lumen of inner tubular member 26) (Fig. 1), wherein the microcatheter (sheath 50) comprises a microcatheter lumen (lumen of sheath 50) (Fig. 1); and 
a thrombectomy device (filtering member 36), wherein at least a portion of the thrombectomy device (filtering member 36) is oriented in the microcatheter lumen (lumen of sheath 50) (Examiner’s note: as seen in Fig. 1 the whole of the thrombectomy device, filtering member 36, is oriented within the lumen of the microcatheter, sheath 50).
wherein the sheath lumen (lumen of restraining sheath 30), the deployment catheter lumen (lumen of inner tubular member 26) and the 
However, Stalker is silent wherein the thrombectomy device comprises a plurality of struts configured to expand to embed in the clot.
As to the above, Boyle teaches, in the same field of endeavor, a vascular occlusion device (an embolic protection device) comprising a thombectomy device (filter element 652 and struts 646) (Fig. 45), wherein the thrombectomy device (filter element 652 and struts 646) comprises a plurality of struts (struts 646) configured to expand to embed in the clot (Examiner’s note: the struts 646 are configured such that when expanded within a clot, the struts will exert enough force to embed in the clot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the thombectomy device (filtering member 36) of Stalker with the thrombectomy device (filter element 652 and struts 646) for the purpose of obtaining smooth deployment through the patients vasculature and preventing “snow plowing” of embolic material (column 24, lines 5 – 63, more specifically lines, 40 – 63 of Boyle).
Regarding claim 18, the combination of Stalker and Boyle teaches the device above, and Stalker further discloses wherein the deployment catheter (inner tubular 
Regarding claim 19, the combination of Stalker and Boyle teaches the device above, and Stalker further discloses wherein the stenting device (stent 24) is a stent (stent 24) circumscribing the depressed region (see annotated Fig. 1) of the deployment catheter (inner tubular member 26) (see annotated Fig. 1).
Annotated Figure 1 of Stalker

    PNG
    media_image1.png
    363
    614
    media_image1.png
    Greyscale

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker (US 20100004674 A1) (cited in previous office action) and Boyle (US 6540722 B1) as applied to claim 1 and 17 above, and further in view of Mustapha (US 20110034937 A1).
Regarding claims 4 and 20, the combination of Stalker and Boyle teaches the thombectomy device of claims 1 and 17 above.
However, the combination of Stalker and Boyle is silent regarding an inflation device coupled to the deployment catheter outer surface, wherein a portion of the stenting device circumscribes the inflation device, and the inflation device has an expanded condition configured to expand the stenting device.
As to the above, Mustapha teaches, in the same field of endeavor, a thombectomy and stenting system (revascularization device) comprising a sheath (outer tubular member 12), a deployment catheter (interventional device 100), and a thrombectomy device (inner tubular body 14), a stenting device (stent 104) circumscribing the deployment catheter (interventional device 100) (paragraph [0052] and Fig. 3A), wherein the system further comprises an inflation device (inflatable portion 102) coupled to the deployment catheter outer surface (interventional device 100 outer surface) (paragraph [0052] and Fig. 3A), wherein a portion of the stenting device (stent 104) circumscribes the inflation device (inflatable portion 102) (Fig. 3A), and wherein the inflation device (inflatable portion 102) has an expanded configuration (Fig. 3C) configured to expand the stenting device (stent 104) (paragraph [0052] and Fig. 3A-D) for the purpose of being able to reposition / redeploy the stent (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the self-expanding stent and the device of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stalker (US 20100004674 A1) (cited in previous office action) and Boyle (US 6540722 B1) as applied to claim 1 above, and further in view of Besselink (US 20050113862 A1) (cited in previous office action).
Regarding claim 7, the combination of Stalker and Boyle discloses the device of claim 1 above.
However, the combination of Stalker and Boyle is silent regarding wherein the deployment catheter comprises a flexible portion approximate the stenting device. 
As to the above, Besselink teaches, in the same field of endeavor, an endoluminal device for the capture of emboli (abstract) comprising a deployment catheter (sheath 13) comprising a flexible portion (deep slots / shallow slots) (paragraph [0049]) for the purpose of making the sheath more flexible making inserting of the sheath easier (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Stalker to incorporate the flexible portion for the purpose of making the sheath more flexible and thus making it easier to insert.
Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1 and 17 in view of Stalker and Cox have been fully considered and are 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771